Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PART I		THE EXAMINER’S EVALUATION OF THE APPLICATION
SECTION A		RELEVANT ART CITED BY THE EXAMINER
1.   	 FEA THER et al. (US 20180198616 A1).
2.    	Abzarian et al. (US 20090307451 A1).
3.    	Faibish et al. (US 8589550 B1).

SECTION B		DISTINGUISHING FEATURES RECITED IN THE CLAIMS
	The following is an Examiner’s Statement of Reasons for Allowance See MPEP 1302.14
4.	The primary reasons for allowance of claims 1-10 in the instant application is the combination with the inclusion of the following limitations:  “creating an access control list (ACL) of the computing system; applying the ACL of the computing system to the LUN based upon, at least in part, the identifier; determining that the computing system has failed; and removing the ACL of the computing system that has failed from the LUN to prevent the computing system that has failed from accessing the LUN.”
The prior art of record including the disclosures of FEA THER et al. (US 20180198616 A1), Abzarian et al. (US 20090307451 A1), and Faibish et al. (US 8589550 B1) neither anticipates nor renders obvious the above-recited combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”

PART II		THE ATTENTION OF FUTURE CORRESPONDENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached on 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
February 25, 2021